           Case 1:19-cv-01199-AWI-SAB Document 46 Filed 01/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   LONDON WALLACE,                                    Case No. 1:19-cv-01199-AWI-SAB

11                  Plaintiff,                          ORDER RE STIPULATION TO AMEND
                                                        SCHEDULING ORDER
12           v.
                                                        (ECF No. 45)
13   CITY OF FRESNO, et al.,

14                  Defendants.

15

16          On February 11, 2020, the Court issued a scheduling order setting pretrial deadlines and

17 the trial date for this action. (ECF No. 33.) On January 6, 2021, the parties filed a stipulation

18 requesting the pretrial deadlines and pretrial conference date be extended. (ECF No. 45.) The

19 parties proffer that a previously completed deposition of Plaintiff occurred on November 16,
20 2020, with Plaintiff’s counsel appearing with Plaintiff in the same room, and now, there are four

21 depositions of Defendant officers scheduled in January of 2021. Although the depositions

22 provided for a remote appearance option, the COVID-19 lockdown and travel restrictions in

23 California have made it impossible for defense counsel to meet with these officers or to appear in

24 person with them in the same space at the time of the depositions. The parties state several of the

25 officer Defendants and/or percipient witnesses have either been previously diagnosed or are

26 currently suffering from COVID-19, and as a result, are under quarantine. The parties request an
27 extension of the discovery deadlines in order to allow the parties to reset the depositions to a

28 more conducive time for maintaining the health and safety of those involved. Based on the


                                                    1
            Case 1:19-cv-01199-AWI-SAB Document 46 Filed 01/07/21 Page 2 of 2


 1 proffer and stipulation of the parties, the Court finds good cause to grant the parties’ first request

 2 to modify the scheduling order.

 3          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that the February

 4 11, 2020 scheduling order is amended as follows:

 5          1.      Non-Expert Discovery Deadline: April 2, 2021;

 6          2.      Expert Disclosure Deadline: April 9, 2021;

 7          3.      Dispositive Motion Filing Deadline: April 21, 2021;

 8          4.      Supplemental Expert Disclosure Deadline: April 30, 2021;

 9          5.      Expert Discovery Deadline: May 19, 2021;

10          6.      Pre-Trial Conference: June 30, 2021, at 10:00 a.m.; and

11          7.      All other dates and aspects of the February 11, 2020 scheduling order shall remain

12                  in effect.

13
     IT IS SO ORDERED.
14

15 Dated:        January 7, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
